


109 HR 6086 IH: National Reportable Conditions

U.S. House of Representatives
2006-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6086
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2006
			Mr. Terry introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Homeland Security Act to provide for the
		  health of Americans by implementing a system that detects and identifies in a
		  timely manner diseases, conditions, and events that represent a threat to
		  humans, animals, food production and the water supply.
	
	
		1.Short titleThis Act may be cited as the
			 National Reportable Conditions
			 Act.
		2.PurposeIt is the purpose of this Act to provide for
			 the health of Americans by implementing a system that detects and identifies in
			 a timely manner diseases, conditions, and events that represent a threat to
			 humans, animals, food production and the water supply.
		3.Amendment to the
			 Homeland Security ActTitle V
			 of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended by
			 adding at the end the following:
			
				511.National
				reportable conditions program
					(a)DefinitionsIn this section:
						(1)CommissionThe
				term Commission means the Commission on National Reportable
				Conditions established under subsection (d).
						(2)Data
				repositoryThe term data repository means the secure
				repository of reports processed through the System and controlled by the
				Department.
						(3)DepartmentThe
				term Department means the Department of Homeland Security.
						(4)List of national
				reportable conditionsThe terms list of national reportable
				conditions and list mean the list of national reportable
				conditions established in accordance with this section.
						(5)National
				reportable conditionsThe terms national reportable
				conditions, condition, and conditions mean the
				diseases, conditions, and events that when identified by health practitioners,
				veterinarians, animal and food production specialists, State and local health
				professionals, environmental and public utility workers, and laboratorians must
				be reported to the Department of Homeland Security as required under this
				section.
						(6)National
				reportable conditions systemThe terms National Reportable
				Conditions System and System mean the electronic system
				providing for the standardized collection, analysis, and transmission of
				national reportable conditions among the appropriate public health
				organizations, as required by the Secretary under this section.
						(7)ReportThe
				term report means a set of data elements related to the
				identification of a detected condition. The content of such data elements shall
				be defined by the Secretary upon the advice of the Commission. Such data
				elements may include demographic data of the individual or entity reporting the
				condition, condition identification, the contact information of the reporting
				individual, and method of detection (such as laboratory test, subjective
				findings, or clinical observation).
						(8)Reporting
				entityThe term reporting entity means—
							(A)a State or local
				entity with responsibility for public health, such as health practitioners,
				veterinarians, animal and food production specialists, State and local health
				professionals, environmental and public service professionals, and
				laboratorians; or
							(B)a commercial
				entity engaged in interstate commerce for the purpose of testing or analyzing
				materials in order to detect conditions pursuant to this section.
							(b)Federal
				activitiesBased upon the recommendations of the Commission, the
				Secretary shall carry out the following activities:
						(1)Certification of
				national reportable conditionsNot later than 180 days after the
				date of the enactment of this section, and annually thereafter, the Secretary,
				in consultation with the Secretary of Health and Human Services, the
				Administrator of the Environmental Protection Agency, and the Secretary of
				Agriculture, shall certify a list of national reportable conditions.
						(2)Establishment of
				National Reportable Conditions SystemNot later than 1 year after
				the date of enactment of this section, the Secretary shall establish an
				electronic National Reportable Conditions System for the collection, analysis,
				and transmission of reports between reporting entities and the Department, and
				any such other persons or entities as determined appropriate by the Secretary.
				The System shall use the most appropriate technical approach to achieve the
				purpose of this section.
						(3)Establishment of
				data repositoryNot later than 1 year after the date of the
				enactment of this section, the Secretary shall establish a data repository of
				records processed by the System for use by Federal, State, and local public
				health personnel, law enforcement agencies, and other Federal agencies. The
				Secretary shall provide a mechanism for State and local entities to obtain
				access to the repository for designated individuals who have been identified as
				needing such access.
						(4)Establishment of
				reporting process for commercial entitiesNot later than 1 year
				after the date of the enactment of this section, the Secretary shall establish
				a process to enable commercial entities, including private not-for-profit and
				for-profit laboratories, to transmit reports to a single government entity (the
				System) which can then make such reports available to appropriate State or
				local entities. It shall be the purpose of the process established under this
				paragraph to eliminate the burden placed on such commercial entities by
				requiring such entities to report identical information to multiple State or
				local entities. Under such process, reports may be transmitted through the
				System to State and local entities in a manner that allows such reports to be
				available at or about the same time as the data enters the System.
						(5)Establishment of
				process and research programThe Secretary shall establish a
				process for the identification of obstacles or challenges to the achievement of
				the purposes of this section. The Secretary shall establish a research program
				to identify or create solutions to such obstacles and challenges.
						(6)Grants
							(A)In
				generalThe Secretary shall award grants to State and local
				entities to enable such entities to conduct surveillance and timely reporting
				activities with respect to the submission of reports under this section.
							(B)EligibilityTo
				be eligible to receive a grant under subparagraph (A), a State or local entity
				shall prepare and submit to the Secretary an application at such time, in such
				manner, and containing such information as the Secretary may require, including
				a description of the manner in which grant funds shall be used to enhance the
				timeliness and comprehensiveness of the State or local entity’s efforts to
				submit reports with respect to national reportable conditions.
							(c)Commission on
				National Reportable Conditions
						(1)EstablishmentThere
				shall be established a commission to be known as the Commission on National
				Reportable Conditions.
						(2)Membership
							(A)CompositionThe
				Commission shall be composed of—
								(i)the Secretary or
				his or her designee;
								(ii)the Secretary of
				Health and Human Services or his or her designee;
								(iii)the Secretary of
				the Environmental Protection Agency or his or her designee;
								(iv)the Secretary of
				Agriculture or his or her designee; and
								(v)7
				members to be appointed by the Secretary in accordance with subparagraph
				(B).
								(B)ExpertiseIn
				appointing members of the Commission under subparagraph (A), the Secretary
				shall ensure that the Commission consists of individuals with expertise and
				experience in State and local health, water, environment, and agriculture, of
				which—
								(i)1
				member shall be a veterinarian, duly licensed to practice in the United
				States;
								(ii)1
				member shall be an epidemiologist, duly employed by a State, county, or other
				local entity;
								(iii)1 member shall
				be a food scientist, duly employed in a private sector food testing laboratory
				or a State public health laboratory;
								(iv)1
				member shall be a State health official reporting to the governor of a State or
				a county health official reporting to a county board or its equivalent;
								(v)1
				member shall be the director of clinical laboratory at an academic medical
				center;
								(vi)1
				member shall be the director of a private sector laboratory engaged in
				interstate commerce;
								(vii)1 member shall
				be an environmental toxicologist for a State agency; and
								(viii)1 member shall
				be an environmental scientist at a public water utility.
								(3)Functions
							(A)Recommended list
				of reportable conditions
								(i)ReviewIn
				order to assist the Secretary in carrying out subsection (b)(1), the Commission
				shall review State and local regulations to determine the existence of
				conditions that the Commission determines represent a serious threat to the
				health of individuals in the United States.
								(ii)RecommendationBased
				on the review conducted under clause (i), the Commission shall compile a list
				of national reportable conditions that shall be recommended to the Secretary
				for certification under subsection (b)(1). The Commission shall review the list
				at least annually and shall revise such list as determined appropriate by the
				Secretary.
								(B)National
				reportable conditions systemIn order to assist the Secretary in
				carrying out subsection (b)(2), the Commission shall advise the Secretary on
				appropriate processes and standards for the establishment of the National
				Reportable Conditions System. Such process and standards shall include the
				appropriate demographics, clinical and technical content, identification
				requirements, definition of terminology, and processes for the uniform
				electronic transmission of reports to the System, as well as minimum time
				standards in which such reports shall be transmitted to the Department by the
				reporting entity for entry into the System.
							(C)Data
				repository
								(i)In
				generalIn order to assist the Secretary in carrying out
				subsection (b)(3), the Commission shall advise the Secretary on the most
				appropriate means to establish and maintain a data repository and ensure that
				the data repository is accessible by Federal, State, and local public health
				personnel, law enforcement, and other Federal agencies. Such advise shall
				include a process to protect the privacy and accuracy of data at a level
				consistent with commercial practice.
								(ii)LimitationIn
				ensuring the accessibility of the data repository under clause (i), the
				Commission shall recommend appropriate limits to ensure the use of such
				repository only by those individuals determined by the Secretary to have a need
				to know and only to use date in the repository in the protection of the United
				States.
								(D)Reporting
				processIn order to assist the Secretary in carrying out
				subsection (b)(4), the Commission shall advise the Secretary concerning the
				establishment of a process for the certification of reporting entities
				described in subsection (a)(8)(B) to ensure that such entities are able to
				comply with the reporting requirements of State or local entities. Such process
				shall—
								(i)ensure that State
				and local entities have appropriate access to, and are appropriately notified
				of, reports transmitted to the System in a manner that allows the reports to be
				made available at or about the same time as the data enters the System;
				and
								(ii)ensure that
				reporting entities described in subsection (a)(8)(B) will not be required to
				report identical information to multiple State or local entities in which the
				reporting entities operate or from which the test specimen, organism,
				condition, or event originated.
								(d)Limitations
						(1)State and local
				requirementsExcept as provided in this Act, the National
				Reportable Conditions System shall not be construed to supercede or modify any
				State, territory, or local law that is intended to define or require the
				reporting of a condition or disease within the State, territory, or
				locality.
						(2)Process of
				simultaneous reportingThe Secretary shall establish a process
				for the submission of reports to the National Reportable Conditions System that
				permits the simultaneous submission of such reports to a State or local
				jurisdiction to achieve compliance with a State or local law.
						(e)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as may be necessary to carry out this
				section.
					.
		
